MEMORANDUM *
Because the district court properly determined that the retainer lacked the defining characteristics of a true retainer, see SEC v. Interlink Data Network of Los Angeles, Inc., 77 F.3d 1201, 1205 (9th Cir.1996) (quoting Baranowski v. State Bar of California, 24 Cal.3d 153, 164 n. 4, 154 Cal.Rptr. 752, 593 P.2d 613 (1979)), and because the court did not abuse its discretion in reducing the hourly rate or the number of hours Mario DiSalvo was entitled to be compensated for, see Fair Housing of Marin v. Combs, 285 F.3d 899, 907 (9th Cir.2002), the district court’s orders are AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.